DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application.
Claim 1 has been amended by Applicant.

Response to Arguments

With respect to the prior art rejections under 35 USC 103: 

Regarding Claim 1, Applicant’s arguments with respect to claim 1 has been considered but is moot because amended claim 1 necessitates a new ground of rejection (along with dependent claims 2-4).  

Regarding Claim 5, Applicant argues “nothing in Slutskyy or Takahashi discloses or suggests a method to control a velocity and heading of a vehicle, where the method includes, at least, "receiving an array of control commands, the array of control commands include steering angle positions and velocities of the vehicle for a present time and a preview time", as claimed (along with dependent claims 6-10).  Examiner respectfully disagrees.  Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Slutskyy discloses a method to control a velocity and heading of a vehicle (Slutskyy, Fig 11 - controller Box 1102 ,  [0045] “Navigation of a vehicle”, [0114] “output…includes a velocity, e.g., a speed and a heading”), receiving an array of control commands including steering angle positions and velocities of the vehicle  (Slutskyy, [0065] “AV system…includes devices…that are instrumented to receive and act on operational commands… devices include a steering control…acceleration control”).  Takahashi cures the deficiencies of Slutskyy by disclosing a method to control a velocity and heading of a vehicle (Takahashi, [0050] “Lane Change Assist (LCA) control”) for both for both a present time and a preview time (Takahashi, ([0060] “calculated values of the steering angle and the vehicle speed obtained at a plurality of points before and after the point which is two seconds before the current time”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Slutskyy et al.  (US 20200132488 A1) in view of Kunihiro et al. (US 20140012469 A1).
Regarding Claim 1, Slutskyy teaches a system to control (Fig 11 - controller Box 1102) a velocity and heading of a vehicle (Slutskyy, [0045] “Navigation of a vehicle”, [0114] “output…includes a velocity, e.g., a speed and a heading”), the system comprising: a processor (Slutskyy, [0047] “one or more processors of the vehicle”); a steering controller in communication with the processor and arranged within the vehicle (Slutskyy, Fig 12 shows the lateral tracking controller Box 1208 and the steering controller Box 1210 as part of the controller Box 1200 which is arranged within the vehicle as shown in Fig 1, Box 101 and connected to processor Box 146), the steering controller being configured to control a steering angle of the vehicle (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller…to adjust the position of the steering angle actuator…depending on, e.g., feedback received by the controller 1102 and processed by the lateral tracking controller”); a speed controller in communication with the processor and arranged within the vehicle (Slutskyy, Fig 12 shows the speed profile Box 1202 and the throttle/brake controller Box 1204 as part of the controller Box 1200 which is arranged within the vehicle as shown in Fig 1, Box 101 and connected to processor Box 146), the speed controller being configured to control the velocity of the vehicle (Slutskyy, [0117] “…the speed profiler…instructs the throttle/brake controller…to engage acceleration or engage deceleration using the throttle/brake…depending on, e.g., feedback received by the controller…and processed by the speed profiler”); wherein the processor is configured to receive an array of control commands (Slutskyy, [0065] “AV system…includes devices…that are instrumented to receive and act on operational commands… devices include a steering control…acceleration control…”), wherein the processor is configured to generate a control request for instructing the steering controller (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller”) and the speed controller (Slutskyy, [0117] “the speed profiler…instructs the throttle/brake controller”) based on the steering angle positions (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller…to adjust the position of the steering angle actuator… depending on, e.g., feedback received by the controller…and processed by the lateral tracking controller”) and velocities of the vehicle (Slutskyy, [0117] “the speed profiler…instructs the throttle/brake controller…to engage acceleration or engage deceleration using the throttle/brake…depending on, e.g., feedback received by the controller…and processed by the speed profiler”), and wherein the processor is configured to transmit the control request to the steering controller and the speed controller (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller”, “the speed profiler…instructs the throttle/brake controller”).

Slutskyy does not teach for both a present time and a preview time in the future of the present time.  However, Kunihiro teaches this limitation (Kunihiro, [0013] “a future position which means a vehicle position at a future point of time ahead of a present time based on…steering input information as to a steering input such as a steering angle and…a vehicle speed ”).

It would have been obvious to one of ordinary skill in the art to have modified Slutskyy to include a present time and a preview time as taught by Kunihiro in order to estimate “turning curvature to stabilize vehicle behavior.” in order to avoid collision (Kunihiro [0010]).

Regarding Claim 2, Slutskyy teaches the system of claim 1,   wherein the processor is further configured to generate the control request ((Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller”, (Slutskyy, [0117] “the speed profiler…instructs the throttle/brake controller”).  Slutskyy does not teach by filtering the steering angle positions for both the present time and the preview time.  However, Takahashi teaches this limitation (Takahashi, Fig 2 Step S204 shows the filtering of the steering angle positions by [0053] “the vehicle speed to be read may be all or a part of the calculated values of the steering angle and the vehicle speed”, ([0060] “calculated values of the steering angle and the vehicle speed obtained at a plurality of points before and after the point which is two seconds before the current time”).

It would have been obvious to one of ordinary skill in the art to have modified Slutskyy to include a filtering the steering angle positions for both the present time and the preview time as taught by Takahashi in order to remove the steering angle positions that are outside of the range of “behind the 

Regarding Claim 3, Slutskyy teaches the system of claim 1, wherein the processor is further configured to generate the control request ((Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller”, (Slutskyy, [0117] “the speed profiler…instructs the throttle/brake controller”). Slutskyy does not teach by filtering the velocities for both the present time and the preview time. However, Takahashi teaches this limitation (Takahashi, Fig 2 Step S204 shows the filtering of the steering angle positions by [0053] “the vehicle speed to be read may be all or a part of the calculated values of the steering angle and the vehicle speed”, ([0060] “calculated values of the steering angle and the vehicle speed obtained at a plurality of points before and after the point which is two seconds before the current time”).

It would have been obvious to one of ordinary skill in the art to have modified Slutskyy to include a filtering the filtering the velocities for both the present time and the preview time as taught by Takahashi in order to remove the vehicle speeds that are outside of the range of “vehicle speed obtained over a range which is from the position behind the own vehicle by the predetermined distance…to the current vehicle position” in order to control the vehicle speed and maintain the predetermined distance to avoid collision (Takahashi, [0057).

Regarding Claim 4, Slutskyy teaches the system of claim 1.  Slutskyy does not teach wherein the preview time is a time period from the present time to approximately two seconds into the future.  However, Takahashi teaches this limitation (Takahashi, ([0060] “calculated values of the steering angle and the vehicle speed obtained at a plurality of points before and after the point which is two seconds before the current time”).

It would have been obvious to one of ordinary skill in the art to have modified Slutskyy to include preview time is a time period from the present time to approximately two seconds into the future as taught by Takahashi in order to detect “information…between the neighboring vehicle and the own vehicle such as a relative speed, a relative distance and a direction (a lateral position) with respect to the own vehicle, at a predetermined cycle” in order to avoid collision (Takahashi [0047]).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Slutskyy et al.  (US 20200132488 A1) in view of Takahashi et al. (US 20140044311 A1).
Regarding Claim 5,  Slutskyy teaches a method to control (Fig 11 - controller Box 1102) a velocity and heading of a vehicle (Slutskyy, [0045] “Navigation of a vehicle”, [0114] “output…includes a velocity, e.g., a speed and a heading”), the method comprising the steps of: receiving an array of control commands (Slutskyy, [0065] “AV system…includes devices…that are instrumented to receive and act on operational commands… devices include a steering control…acceleration control…”), the array of control commands include steering angle positions and velocities of the vehicle  (Slutskyy, [0065] “AV system…includes devices…that are instrumented to receive and act on operational commands… devices include a steering control…acceleration control…”); generating a control request for instructing a steering controller (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller”)  and a speed controller (Slutskyy, [0117] “the speed profiler…instructs the throttle/brake controller”) based on the steering angles (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller…to adjust the position of the steering angle actuator… depending on, e.g., feedback received by the controller…and processed by the lateral tracking controller”) and velocities of the vehicle Slutskyy, [0117] “the speed profiler…instructs the throttle/brake controller…to engage acceleration or engage deceleration using the throttle/brake…depending on, e.g., feedback received by the controller…and processed by the speed profiler”); and transmitting the control request to the (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller”, “the speed profiler…instructs the throttle/brake controller”).

Slutskyy does not teach for both a present time and a preview time.  However, Takahashi teaches this limitation (Takahashi, ([0060] “calculated values of the steering angle and the vehicle speed obtained at a plurality of points before and after the point which is two seconds before the current time”).

It would have been obvious to one of ordinary skill in the art to have modified Slutskyy to include a present time and a preview time as taught by Takahashi in order to detect “detect, with high accuracy, a neighboring vehicle behind the own vehicle which is traveling on a particular lane which has a predetermined relationship with a traveling lane of the own vehicle” in order to avoid collision (Takahashi [0008]).

Regarding Claim 6, Slutskyy teaches the method of claim 5, further comprising the step of generating the control request ((Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller”, (Slutskyy, [0117] “the speed profiler…instructs the throttle/brake controller”). Slutskyy, does not teach by filtering the steering angle positions for both the present time and the preview time.  However, Takahashi teaches this limitation (Takahashi, Fig 2 Step S204 shows the filtering of the steering angle positions by [0053] “the vehicle speed to be read may be all or a part of the calculated values of the steering angle and the vehicle speed”,  ([0060] “calculated values of the steering angle and the vehicle speed obtained at a plurality of points before and after the point which is two seconds before the current time”).

It would have been obvious to one of ordinary skill in the art to have modified Slutskyy to include a filtering the steering angle positions for both the present time and the preview time as taught by Takahashi in order to remove the steering angle positions that are outside of the range of “behind the 

Regarding Claim 7, Slutskyy teaches method of claim 5, further comprising the step of generating the control request (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller”, (Slutskyy, [0117] “the speed profiler…instructs the throttle/brake controller”). Slutskyy does not teach by filtering the velocities for both the present time and the preview time.  However, Takahashi teaches this limitation ( Takahashi, Fig 2  Step S204 [0053] In step S204 shows the filtering of the steering angle positions by  [0053] “the vehicle speed to be read may be all or a part of the calculated values of the steering angle and the vehicle speed”,  ([0060] “calculated values of the steering angle and the vehicle speed obtained at a plurality of points before and after the point which is two seconds before the current time”).

It would have been obvious to one of ordinary skill in the art to have modified Slutskyy to include a filtering the filtering the velocities for both the present time and the preview time as taught by Takahashi in order to remove the vehicle speeds that are outside of the range of “vehicle speed obtained over a range which is from the position behind the own vehicle by the predetermined distance…to the current vehicle position” in order to control the vehicle speed and maintain the predetermined distance to avoid collision (Takahashi, [0057).

Regarding Claim 8, Slutskyy teaches the method of claim 5.  Slutskyy does not teach wherein the preview time is a time period from the present time to approximately two seconds into the future. However, Takahashi teaches this limitation (Takahashi, ([0060] “calculated values of the steering angle and the vehicle speed obtained at a plurality of points before and after the point which is two seconds before the current time”).

It would have been obvious to one of ordinary skill in the art to have modified Slutskyy to include preview time is a time period from the present time to approximately two seconds into the future as taught by Takahashi in order to detect “information…between the neighboring vehicle and the own vehicle such as a relative speed, a relative distance and a direction (a lateral position) with respect to the own vehicle, at a predetermined cycle” in order to avoid collision (Takahashi [0047]).

Regarding Claim 9, Slutskyy teaches he method of claim 5, wherein the steering controller is arranged within the vehicle (Slutskyy, Fig 12 shows the lateral tracking controller Box 1208 and the steering controller Box 1210 as part of the controller Box 1200 which is arranged within the vehicle as shown in Fig 1, Box 101 and connected to processor Box 146), the steering controller being configured to control the steering angle of the vehicle (Slutskyy, [0118] “the lateral tracking controller…instructs the steering controller…to adjust the position of the steering angle actuator…depending on, e.g., feedback received by the controller 1102 and processed by the lateral tracking controller”).

Regarding Claim 10, Slutskyy teaches the method of claim 5, wherein the speed controller is arranged within the vehicle (Slutskyy, Fig 12 shows the speed profile Box 1202 and the throttle/brake controller Box 1204 as part of the controller Box 1200 which is arranged within the vehicle as shown in Fig 1, Box 101 and connected to processor Box 146), the speed controller being configured to control the velocity of the vehicle (Slutskyy, [0117] “…the speed profiler…instructs the throttle/brake controller…to engage acceleration or engage deceleration using the throttle/brake…depending on, e.g., feedback received by the controller…and processed by the speed profiler”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (US 20150158524 A1) discloses a method to control a velocity and heading of a vehicle (Lee.  [0028] “the algorithm determines the vehicle longitudinal speed v.sub.x, the vehicle lateral speed v.sub.y…at each time step…calculate the vehicle steering angle .delta. at the future points in time to follow the desired path“)
Wuthishuwong et al. (US 20190185053 A1) discloses steering angle positions for both the present time and the preview time (Wuthishuwong, [0097] “The output of the detecting means…for determining a desired steering angle…vehicle dynamics parameter such as longitudinal and lateral velocity…may be fed to the control unit…The control unit…configured to determine a desired steering angle δ at a respective time sequence, included current and preview time sequences.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662     

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662